NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0154n.06

                                          No. 20-4110

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                Mar 23, 2021
                                                                            DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                         )
                                                  )
          Plaintiff–Appellee,                     )       ON APPEAL FROM THE
                                                  )       UNITED STATES DISTRICT
v.                                                )       COURT FOR THE NORTHERN
                                                  )       DISTRICT OF OHIO
HECTOR J. LEBRON,                                 )
                                                  )
                                                                   OPINION
          Defendant–Appellant.                    )
                                                  )


Before: COLE, Chief Judge; MOORE and GILMAN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Hector Lebron appeals the district court’s

denial of his motion for compassionate release under 18 U.S.C. § 3582(c). Because the district

court did not abuse its discretion in finding that the 18 U.S.C. § 3553(a) factors weighed against

granting relief, we AFFIRM the district court’s order denying Lebron’s compassionate-release

motion.

                                      I. BACKGROUND

       In 2018, Lebron pleaded guilty to possession with intent to distribute a controlled

substance, in violation of § 21 U.S.C. 841(a)(1) and (b)(1)(A). R. 40 (Plea Agreement at 2) (Page

ID #111). On April 1, 2019, the district court imposed a within-guidelines sentence of eighty-two

months’ imprisonment. R. 59 (Sentencing Hr’g Tr. at 18–19) (Page ID #303–04). Because Lebron

has been in federal custody since December 8, 2016, he had, at the time of his sentencing, already
No. 20-4110, United States v. Lebron


served approximately one-third of his custodial sentence due to credit given for his pretrial

detention. To date, he has completed almost two-thirds of his sentence.

       On May 1, 2020, Lebron moved for compassionate release, arguing that the COVID-19

pandemic posed a serious health risk to him during incarceration because of his underlying medical

conditions. He claimed that the confluence of these circumstances served as an extraordinary and

compelling circumstance justifying his release. Lebron’s motion solely relied on his changed

circumstances due to the pandemic, and Lebron did not argue that any other factor weighed in

favor of his release. The government opposed Lebron’s motion.

       The same district court judge who sentenced Lebron also denied Lebron’s motion for

compassionate release. United States v. Lebron, --- F.Supp.3d ----, No. 3:16-cr-00382-JGC-1,

2020 WL 5824399, at *1 (N.D. Ohio Oct. 1, 2020) (order). After finding that Lebron had

exhausted his applicable administrative remedies, the district court applied the standard set out in

§ 3582(c)(1)(A)(i), noting that it could reduce Lebron’s sentence if it found that “extraordinary

and compelling reasons warrant such a reduction” and if the relevant § 3553(a) factors weighed in

favor of release.   The district court also relied on the criteria set out in the Sentencing

Commission’s policy statement under U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13.

The district court found that the combination of Lebron’s underlying medical conditions and the

COVID-19 pandemic could serve as an extraordinary circumstance counseling in favor of a

sentence reduction. Nonetheless, the district court’s consideration of the § 3553(a) factors led it

to conclude that Lebron’s circumstances did not warrant relief.




                                                 2
No. 20-4110, United States v. Lebron


                                         II. DISCUSSION

A. Standard of Review

       We review a district court’s denial of a compassionate-release motion under the abuse-of-

discretion standard. United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020). “A district court

abuses its discretion when it relies on clearly erroneous findings of fact, applies the law improperly,

or uses an erroneous legal standard.” United States v. Jones, 980 F.3d 1098, 1112 (6th Cir. 2020)

(quoting United States v. Pembrook, 609 F.3d 381, 383 (6th Cir. 2010)). When considering

motions for compassionate release, “‘[a] court might abuse its discretion, for example, if it

misreads the meaning of the extraordinary-reason requirement’ or ‘if it interprets the law to bar it

from granting a reduction when, in fact, it has discretion to do so.’” Id. (quoting United States v.

Keefer, 832 F. App’x 359, 363 (6th Cir. 2020)).

B. Analysis

       Pursuant to § 3582(c)(1)(A), a district court may grant a compassionate-release motion by

engaging in a three-step inquiry.      First, the court “must ‘find’ whether ‘extraordinary and

compelling reasons warrant’ a sentence reduction.” Jones, 980 F.3d at 1107–08 (alteration and

footnote omitted) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Second, the court “must ‘find’ whether

‘such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” Id. at 1108 (alteration and emphasis omitted) (quoting 18 U.S.C. § 3582(c)(1)(A)).

Finally, the court must “consider any applicable § 3553(a) factors and determine whether, in its

discretion, the reduction . . . is warranted in whole or in part under the particular circumstances of

the case.” Id. (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)). However, we recently

clarified how courts should apply § 3582(c)(1)(A) when, as here, an imprisoned person files a


                                                  3
No. 20-4110, United States v. Lebron


motion in district court requesting compassionate release. In such cases, because the Sentencing

Commission’s policy statement in § 1B1.13 is not applicable, “federal judges may skip step two

of the § 3582(c)(1)(A) inquiry and have full discretion to define ‘extraordinary and compelling’

without consulting the policy statement § 1B1.13.” Id. at 1111 (footnote omitted); United States

v. Elias, 984 F.3d 516, 518–19 (6th Cir. 2021).1

        Lebron contends that the district court committed several errors that merit remand when it

denied his compassionate-release motion based on its consideration of the § 3553(a) factors. “[A]

district court might abuse its discretion if it engaged in a substantively unreasonable balancing of

the § 3553(a) factors.” Ruffin, 978 F.3d at 1005. “District courts should consider all relevant

§ 3553(a) factors before rendering a compassionate release decision.” Jones, 980 F.3d at 1114.

When reviewing the district court’s decision, “we consider the entire record,” Ruffin, 978 F.3d at

1008, “including the records from the original sentencing, records on the modification motion, and

the final compassionate release decision,” Jones, 980 F.3d at 1112; see also Elias, 984 F.3d at 520.

A district court adequately explains its decision to deny a compassionate-release motion when “the

record as a whole satisfies us that [it] ‘considered the parties’ arguments and ha[d] a reasoned basis

for exercising [its] own legal decisionmaking authority.’” Ruffin, 978 F.3d at 1008 (quoting

Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018)).




        1
          The government argues that § 1B1.13 remains applicable in this case and that our decision to treat it as
inapplicable in Jones is non-binding dicta and incorrectly decided. Appellee Br. at 22–24. The government ignores
that we have followed and reaffirmed our decision in Jones in case after case. See Elias, 984 F.3d at 519, United
States v. Hampton, 985 F.3d 530, 533 (6th Cir. 2021); United States v. Sherwood, 986 F.3d 951, 953–54 (6th Cir.
2021); United States v. Rafidi, No. 20-3749, 2021 WL 424443, at *2 (6th Cir. Feb. 08, 2021); United States v. Pegram,
No. 20-1906, 2021 WL 499572, at *2 (6th Cir. Feb. 10, 2021); United States v. Sorrell, No. 20-1832, 2021 WL
807867, at *2 (6th Cir. Mar. 3, 2021). The government might not like our conclusion in Jones, but it is the governing
law of this circuit.

                                                         4
No. 20-4110, United States v. Lebron


       First, Lebron argues that the district court erred by giving “outsized weight” to Lebron’s

“potential danger to the community” when considering the § 3553(a) factors. Appellant Br. at 8.

The district court cited § 1B1.13 in its discussion of the legal standard for granting a

compassionate-release motion. And § 1B1.13(2) mandates that a district court must find that

“[t]he defendant is not a danger to the safety of any other person or to the community” to grant

relief under § 3582(c)(1)(A). The district court’s citation to § 1B1.13 as the correct legal standard

was erroneous. However, this is not a case where the district court solely relied on § 1B1.13(2)’s

dangerousness requirement to deny relief. See United States v. Sherwood, 986 F.3d 951, 954 (6th

Cir. 2021). Instead, the district court permissibly considered Lebron’s potential dangerousness

alongside several other relevant § 3553(a) factors, including “the nature and circumstances of the

offense” and Lebron’s “history and characteristics,” as well as the need for deterrence, to protect

the public, “to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment.” 18 U.S.C. § 3553(a)(1), (2); see also Sherwood, 986 F.3d at 954 (noting that

district courts may consider a defendant’s “propensity to be a danger to the community upon

release” in their balancing of the § 3553(a) factors). The district court detailed Lebron’s criminal

history, noted that Lebron previously served a ten-year sentence for a prior conviction for

possession with intent to distribute that did not deter him from committing his current offense, and

highlighted the severity of his current offense conduct due to the serious harm that a kilogram of

fentanyl could cause to so many people. The district court also found that Lebron demonstrated

“a capacity for violence” due to his possession of a firearm in connection with his prior drug

offense and a domestic violence conviction. Lebron, 2020 WL 5824399, at *3. The court

determined that Lebron’s repeated violations of supervised release and probation demonstrated


                                                  5
No. 20-4110, United States v. Lebron


contempt for the law, and the court was concerned that granting a reduced sentence in these

circumstances would not protect the public or deter Lebron or others. The court also concluded

that granting relief so soon after sentencing would not adequately reflect the seriousness of

Lebron’s conduct, promote respect for the law, or constitute just punishment for Lebron’s offense.

Consequently, the district court found that the § 3553(a) factors “strongly support Lebron’s

continued incarceration.” Id. Based on this record, we cannot say that the district court’s weighing

of the § 3553(a) factors was an abuse of discretion. Jones, 980 F.3d at 1114 (“The district court

is best situated to balance the § 3553(a) factors.”) (quoting United States v. Kincaid, 802 F. App’x

187, 189 (6th Cir. 2020)).

       Lebron contends that the district court failed to consider any new facts that arose after his

original sentencing hearing and that the district court failed to consider Lebron’s need for medical

treatment when weighing the § 3553(a) factors. Both arguments are unavailing. First, Lebron

never presented any new facts, such as evidence related to his rehabilitation or good behavior in

prison, for the district court to consider. We cannot transform Lebron’s failure to introduce new

evidence into an error by the district court. Second, the district court acknowledged Lebron’s

medical conditions and need for treatment during the original sentencing. See R. 59 (Sentencing

Hr’g Tr. at 12–14) (Page ID #297–99). In its order denying Lebron’s compassionate-release

motion, the court accepted that his conditions resulted in a greater risk of serious illness if Lebron

contracted COVID-19.         Lebron, 2020 WL 5824399, at *2.         But the court concluded that

“[Lebron’s] record strongly argues against release.” Lebron, 2020 WL 5824399, at *3. The entire

record makes clear that the district court did not abuse its discretion, but instead fully considered




                                                  6
No. 20-4110, United States v. Lebron


all relevant § 3553(a) factors. See also Jones, 980 F.3d at 1114 (explaining that a district court

need not detail “its analysis of every single § 3553(a) factor”).

        Finally, Lebron argues that the district court relied on three erroneous findings of fact in

its consideration of the § 3553(a) factors. First, Lebron correctly notes that the district court

erroneously stated that Lebron currently is imprisoned in Federal Correctional Institution Canaan

(“FCI Canaan”). Compare Lebron, 2020 WL 5824399, at *1 (noting that Lebron is imprisoned in

FCI Canaan), with R. 71 (Def.’s Mot. for Ruling at 2) (Page ID #385) (noting that Lebron has been

moved to Metropolitan Detention Center Brooklyn (“MDC Brooklyn”) at or around September

25, 2020). However, because the district court did not rely on the conditions of the facility in

which Lebron is incarcerated to determine that the § 3553(a) factors preclude relief, this error does

not merit remand.2

        Second, Lebron contends that the district court improperly gave significant negative weight

to the fact that Lebron pleaded guilty to possessing a kilogram of fentanyl. During sentencing, the

district court agreed not to infer that Lebron purposefully intended to distribute fentanyl because

there was no indication that Lebron knew that the controlled substance he possessed contained

fentanyl and not a different opioid. R. 59 (Sentencing Hr’g Tr. at 15) (Page ID #300). But the

court also stressed that it was Lebron’s “responsibility to find out just what was go[ing] on,” id. at

9, 19 (Page ID #294, 304), and emphasized the seriousness of Lebron’s conduct regardless of

whether Lebron knew that he possessed fentanyl, id. at 8, 10, 18–19 (Page ID #293, 295, 303–04).



        2
          We also take judicial notice of the fact that the number of incarcerated persons at MDC Brooklyn that have
contracted COVID-19 (364) is not grossly dissimilar from the number at FCI Canaan (307). COVID-19 Coronavirus:
COVID-19 Cases Full breakdown and additional details, FED. BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/ (last visited March 9, 2021).

                                                         7
No. 20-4110, United States v. Lebron


In light of the district court’s comments during sentencing, its reiteration of the seriousness of

Lebron’s offense conduct was not at odds with its finding that Lebron did not purposefully intend

to distribute fentanyl.

        Lastly, Lebron claims that the district court erroneously relied on the fact that only a year

had passed since the court sentenced Lebron, which counseled against granting relief. At the time

of the district court’s compassionate-release decision, Lebron functionally had served more than

half of his sentence due to credit for pre-trial detention. However, under the deferential standard

of review that we apply to these decisions, we cannot say that it was an abuse of discretion for the

district court to determine that granting relief only a year after imposing an eighty-two-month

sentence would not serve the relevant factors set out in § 3553(a)(2)(A). See United States v.

Austin, 825 F. App’x 324, 326 (6th Cir. 2020) (order).

        In sum, we cannot conclude on this record that the district court abused its discretion when

weighing the § 3553(a) factors.

                                       III. CONCLUSION

        Therefore, we AFFIRM the district court’s order denying Lebron’s motion for

compassionate release.




                                                 8